UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7053



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


LEROY BROWN,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-62-P, CA-97-193-3-P)


Submitted:     September 30, 1998           Decided:   October 21, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Brown, Appellant Pro Se. Frank DeArmon Whitney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Brown seeks to appeal the district court’s orders deny-

ing relief on his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998), and denying his motion for a certificate of ap-

pealability. We dismiss the appeal from the denial of § 2255 relief

for lack of jurisdiction. Brown filed the notice of appeal outside

the sixty-day appeal period provided by Fed. R. App. P. 4(a)(1),

and he failed to obtain an extension of the appeal period under

Fed. R. App. P. 4(a)(5) or (6).

     With regard to the denial of the motion for a certificate of

appealability, we have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss this portion of the appeal on

the reasoning of the district court. United States v. Brown, Nos.

CR-92-62-P; CA-97-193-3-P (W.D.N.C. June 22, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                  2